 In the Matter of LEADER IRON WORKS, INC.andUNITED AUTOMOBILEWORKERS OF AMERICA, DISTRICT #8, AFLCase No. 13-R-2343.---Decided April 29,1944Mr,. Arthur F. Delakunty,ofBolandctDelahunty,of Decatur, Ill.,andMr. W. F. Canavan,of Decatur, Ill., for the, Company.Mr. Leonard E. Cranfill,of Decatur, Ill., for the United AutomobileWorkers of America, affiliated with the A. F. of L.Mr. Bert Tavender,of St. Louis, Mo., andMr. H. I. Bundy,of De-catur, Ill., for the United Steelworkers of America, CIO.Mrs. Margaret L. Fassig,of counsel to the Board.DECISIONiANDDIRECTION OF ELECTIONSTATEMENT OF THE CASE'Upon a petition duly filed by United Automobile Workers of Amer-ica,District#8, AFL, herein called the U. A. W., alleging that aquestion affecting commerce had arisen concerning the representationof employees of Leader Iron Works, Inc., at Decatur, Illinois, herein'called the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Jack G. Evans,Trial Examiner.Said hearing was held at Decatur, Illinois, on March24, 1944. ' The Company, the U.' A. W., and United Steelworkers ofAmerica, Local Union #1103, CIO, herein referred to as the Steel-workers, appeared and participated.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, and.to introduce evidence bearing onr the issues.The Steelworkers madea motion at the hearing to dismiss the petition herein on the groundthat its contract with the Company is'a bar to the proceedings, andthe Trial Examiner referred the motion to the Board. For reasonshereinafter stated, this motion is hereby denied.The Trial Exam-iner's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.All parties were afforded an opportunityto file briefs with the Board.56 N. L. R. B, No. 31.154 rLEADER, IRON WORKS, INC.155Upon the entire record in the case, the Board makes the following,:,FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYLeader Iron Workers, Inc., is a Delaware corporation, having itsprincipal office and place of business at Decatur, Illinois. It is en-gaged in the fabrication of steel and other metal plate and operatesa plant for that purpose at Decatur, Illinois.During the 12' monthperiod prior to the hearing, the Company purchased raw materials suchas steel, copper, and metal alloys, in excess of $300,000 in value, ofwhich more than 90 percent was received in interstate commerce;and during the same period the Company fabricated and distributedsteel and other metal plate of a total value in excess of $1,000,000, ofwhich more than 70, percent was transported in interstate commerce.The, Company admits that it is engaged in, commerce within themeaning of the National Labor Relations Act.H. TH} ORGANIZATIONS INVOLVEDUnited Automobile Workers of America, District #8, affiliated withthe American Federation of Labor, is a labor organization admittingto membership employees of the Company.United Steelworkers of America, Local Union #1103, affiliatedwith the Congress of Industrial Organizations, is a labor organiza-tionadmitting to membership employees of the Company.,III.THE QUESTION CONCERNING REPRESENTATIONBy letter dated February 22, 1944, the U. A. W. advised the Com-pany that the majority of the Company's employees had selected itas their bargaining agent and requested a meeting on February 26to negotiate a contract.The Company replied by letter dated Feb-, .ruary 25 advising that for'several years its employees had been reli-resented by the Steelworkers with which the Company has a contracteffective until May 1, 1944, and suggesting that the U. A. W., takeproper action to establish its claim of representation.Also on Feb-ruary 25 the Company wrote to the Steelworkers advising the latterof the claim of representation it had received, from the -U. A. W.and asking whether the Steelworkers claimed to be the, qualifiedrepresentative of the Company's employees as their bargaining agent.The Steelworkers answered by letter of February 26 advising 'theCompany that its contract with the Company would remain in fullforce and effect until' May 1, 1944. 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Steelworkers and a predecessor union have had collective bar-gaining contracts with the Company since 1937.The current con-tract urged as a bar by the Steelworkers by its terms is to remainin full force and effect until May 1, 1944, inclusive, and containsif provision that 60 days before the end of the agreement, both partiesshall start negotiations for a new agreement and in the event noagreement is reached, the present agreement shall be extended duringfurther negotiations.This contract also contains the following clauseas a proviso to recognition : "... that at any time during the lifeof this Agreement (if) a majority of the Company's employees chooseto have some other union or organization represent them, the Com-pany will then recognize the Union or organization so chosen by theemployees as their duly authorized representative."The request forrecognition as collective bargaining representative' of the Company'semployees was made by the U. A. W. on February 22, 1944, shortlyprior to the 60-day period for negotiating changes in the presentbargaining contract.In the circumstances we find that the noticegiven to the Company by the U. A. W. of its representation claimwas timely, and that the contract is not a bar to a present deter-mination of representatives. .A statement of a Board agent, introduced into evidence at thehearing, indicates that the U. A. W. represents a substantial numberof employees in the unit hereinafter found appropriate?,We find that a gijestion affecting commerce has arisen concerning.the representation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITIn the petition the U. A. W. ,states that it considers all of the Com-pany's production and maintenance employees, including time clerks,except for supervisors and office clericals, to constitute an appropriatejinit.All parties agree that this in substance has been the bargainingunit represented by the Steelworkers and its predecessor since 1937. Itwas agreed that the employees to be excluded as supervisors are thegeneral forman, 3 assistant foremen, the supervisor of the time clerks,and the storekeeper.All the parties would include in the unit thesupervisor of the labor gang.He does manual work but directs a crewof 6 to 10 men and receives about 12 percent higher pay than those un-der him.He has been in charge of the labor crew for 12 years, is con-1The Field Examiner reported that the U.A. W had submitted 65 authorization cards;-that the names of 61 persons appearing on the cards were listed on the Company's pay rollof March 8,1944, which contained the names of 94 employees in the appropriate unit; andthat the cards were dated:60 in February and 1 In January 1944. The Steelworkers sub-mitted to the Trial Examiner at the hearing a list prepared by its financial secretary, ofitsmembers who had paid dues for the month of February 1944. The list contained 62names, of which 57 were those of employees listed on the aforesaid pay roll.i LEADER IRON WORKS, INC.157sidered by the Company as a "key man" and has the authority to rec-ommend changes in the status of employees.Although the partiesagreed to his inclusion, he falls within our customary definition ofsupervisory employees and accordingly-we shall exclude him from theunit.The only minor controversy which developed regarding the appro-priate unit was as to the Company's three watchmen.The Companydesires their exclusion and both unions desire their inclusion.Thewatchmen are not armed, deputized or part of the military police.Theone on the day shift acts as janitor and the other two as night watch-men.The watchmen have heretofore been inclined in the unit repre-sented by the Steelworkers, but the Company recently requested theSteelworkers to withdraw their membership and accordingly the Steel-workers issued "inactive" cards to them.However, the Steelworkersas well as the U. A. W. desires the inclusion of the watchmen in thebargaining unit.In viow of the long history of their inclusion in thebargaining unit, the fact they are neither armed nor deputized, andthe desires of both unions, we shall include the watchmen in the appro-priate unit.We find that all production and maintenance employees, includingtime clerks and watchmen, but excluding office employees, the generalforeman, the three, assistant foremen, supervisor of the time clerks,the super-visor of the labor gang, the storekeeper, and all or any othersupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.-V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod' immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National-Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Leader Iron ,158DECISIONS OF NATIONAL LABOR RELATIONS BOARDWorks, Inc., Decatur, Illinois, an I election by secret ballot shall beconducted as early as possible, but not later than, thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Thirteenth Region, acting in thismatteras agent for the National Labor Relations Board; and subjecttoArticle III, Sections 10 and, 11, of said Rules and Regulations,amongQ the employees in the unit' found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period,because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesor. the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether they desire to be represented byUnited Automobile Workers of America, District #8, affiliated withthe A. F. L., or by United Steelworkers of 'America, Local Union#1103, affiliated with the C. I. 0., for the'purposes of collective bar,gaining, or by neither. .